Title: To George Washington from George William Fairfax, 10 January 1774
From: Fairfax, George William
To: Washington, George



Dear Sir,
York [England], January the 10th 1774

Your very Obliging favour of the 15th of October, covering a Copy of one dated the 25th of Septr last is just come to me, the Original Letter, I have not received. After perusing yours, I am ashamed to find that my affairs gives you so much trouble, it was not my Intention to add to the multiplicity of business. I know you are engaged in more than I could possibilly avoid, which I endeavoured to express in Writing, when I asked your Permission to leave a Power of Attorney with you, as I thought it was absolutely necessary to have it in the hands of a Person of Probity and consequence, for the purposes mentioned in that Letter, and least you should think I intended to put the labouring Oar into your hand, I carefully avoided any mention of those matters you are so kind to inquire into, but I must own, was it not from the apprehension of being so troublesome there is not a Gentn in Virginia I should think myself so happy in having the direction of my Estate. And since you are so kind to

desire me, I will endeavour to be as Explicit in what I wish should be done with my Interest as possible.
In the first place, then my good Sir, the Chancery business, I came here to Prosecute, will probably detain me some Years, and to You my Friend, I will speak still more plain, and say at present I have no thoughts of returning to Virginia at any distance of time, nothing will carry me over, except I find this Climate disagrees with me, and at present I have no reason to think that will happen, as I have been vastly well ever since I landed. But in Case I should ever return, I should not choose to live at Belvoir, but would fix myself in the Southern part of the Country, and nearer to the Metropolis, at a Place of my Wife’s Brothers. Therefore, I have no Objections to letting Belvoir for a Term of Years, seven, eleven, or fourteen, but would not choose to exceed that time, as I don’t expect to Live to see the Lease expire, and as the Value of Lands is every Year increasing, I think the term above is a sufficient encouragement for any Renter.
I am willing the House, Garden, Pasture, and any quantity of arrable Land, the Leaser shall choose, shall go together. The Fishery at the branch also, provided the Person who Rents the House will give as much for it as others, but I think tis probable, the Fishery will Rent best alone, and am willing to Farm it by the Year, or give a Lease for five of [or] seven Years, as may be choose by the Person that desires to take it, I think the Fishery is well worth Fifty Pounds a Year, but must sollicit the favor of you to Lett it to the best bidder, for what it will give, and where there is a probability that the Rent will be paid.
As to my complying with your desire in fixing a Price upon Belvoir, tis absolutely out of my power, and therefore Intreat you to do it for me, as you are upon the Spot, and will know what Land may be wanted with the House & Gn but provided you do not choose to fix the Rent yourself, I beg that you’l prevail with any two impartial Gentn to do it, and I shall be Content and thankfull. I would not choose to Rent the Negroes, but wish to remove them to Berkley. As to Mr Wageners offer, I never thought of that, farther than I believe it was intended to take in J. Carlyle, before whom He made it, but ’tis to be considered that the three hundred a Year was  for the House, Lands, Servants, and all the Workers at that time on the Farm. The

Stock may be removed, or lett, with the House as you please. As Furniture is not the better for keeping, I could wish it should be sold and would have it sett up, at that in Currency, which it cost sterling, by which means it will bring as much more as the Purchaser pleases to bid. I left with Mr Willis an Inventory of all things as they then stood, particularried by the Rooms, they where in, also the Ship Notes, that He should know the Value of this Furniture, and If I am not greatly mistaken, a Writen direction for the Sale, also an Exact Acct of what I had engaged to Mr Bushrod, Doctor Brooke, and my Sister Washington. It was hinted to me by many People, that Lord Dunmore would be very glad to Rent Belvoir, as a Summer retreat. If He or any other Person of abilities is desirous of taking all the Lands, with the Liberty of cutting Fire wood, getting Timber for the use of the Premises, and clearing Land for tillage, I am also willing to lett it in that way, with the Stock provided the Rent is proportionable, but West point, with its Fishery, I could wish to gratify Daniel Stone, by letting it to him. He offered me a very good Rent for it, and as it’s so far from the Mantion House, I can’t think the Person inhabiting it, can have any reasonable objection to his living there. As the Store House, and lower Landings are both very good Fisherys, and must go with the House, I am sorry it is not in my power to answer Mr Willis’ Letter, I find it was enclosed in yours that miscarried, I must trust to his Prudence to make the Disbursments of the Berkley affair as easy to me as possible, for here I am at great Expense, every necessary of Life being now near double since I was an Inhabitant of this Place eleven years ago.
Least it should increase your trouble (which in every instance I endeavour to avoid) I fixed with Mr Lane, to remitt me the Fees of Office in Bills of Exchange, but if I find him tardy in his Payments, and you are so good as to give me leave, I shall direct him to pay into your hands.
In the Escritoir, I left in my little Room (and directed should be sent to Mount Vernon) was some Bonds, in a small left hand drawer of the Desk part. Mr Warner Washington I intended should lay till it was convenient to Him to pay or my necessity oblige me to call it in. A Bond of Col. Carlyle’s also I desired may lay till M[ess]rs Dalton, Piper and M. Campbell have settled the Bloomery Company Acct also my Private Acct with that Gentn.

I had a Bond of Colonel Stephens’s, but am uncertain whether I left it, in the same drawer or put it in Mr Peyton’s hand, with others for him to Collect, in the same drawer I left a memorandom of all the Bonds, Notes of hand (etc.). My Book of Accounts, I left with Messr Adam and Campbell, who kindly undertook to ⟨draugh of⟩ a list of Ballances, and then to deliver them, with the Book to you. Except the two Bonds before mentioned, the sooner all other Debts are Collected, the more agreeable to me. I shall be much obliged to you, if you wont mention or hint my design of ending my days in England, ’tis obvious that if I declared it many Person would endeavour to superceed me in my Office, which I desire to hold as long as I can gett leave of absence.
The Parliament has just mett, and from the Throne, We here of nothing but pasificts dispositions in all the Princes of Europe (except Russia and the Porte). This is not altogether Credited by the Subjects. Poore Ireland is vastly to be Pitied, as it is thought she is greatly oppressed. The Gentn of the I. Kingdom often compare Notes with me, but I tell them that America has rather the advantage, by being at such a distance, and having it in their power to prevent becoming Slaves to Ministers.
It would make me vastly happy to have it in my Power to Show you by Action, and not by words only, that I am grateful for your kindness to me, and I beg if its in my way to serve you, on this side of the Water, you will freely command me. Mrs Fairfax joins me in our most Respectful Compliments to you, good Mrs Washington, Mr Custis, and all our old neighbours, and remain Dear Sir Your Most Obedt and very humble Servt

G.W. Fairfax

